Citation Nr: 1027750	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  00-16 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for the residuals of 
an arthroscopy of the right knee with degenerative arthritis, 
currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased evaluation for headaches, 
currently evaluated as 10 percent disabling. 

4.  Entitlement to an increased evaluation for degenerative disc 
disease of the cervical spine, currently evaluated as 10 percent 
disabling. 

5.  Entitlement to an increased evaluation for lumbosacral strain 
with degenerative disc disease, currently evaluated as 20 percent 
disabling. 

6.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling. 

7.  Entitlement to a restoration of a 10 percent evaluation for 
bilateral hearing loss. 

8.  Entitlement to an earlier effective date for the grant of a 
total rating based on individual employability due to service 
connected disabilities (TDIU), prior to December 27, 2007. 

9.  Entitlement to eligibility to Dependents' Educational 
Assistance (DEA) under 38 U.S.C.A. Chapter 35, prior to December 
27, 2007. 

10. Entitlement to service connection for a hip disability and 
sciatic neuropathy. 


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to July 1993.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The case was remanded by the Board in October 2004.

The Board denied the Veteran's claims for restoration of a 10 
percent evaluation for bilateral hearing loss, increased ratings 
for a left knee disability, degenerative disc disease of the 
cervical spine, lumbosacral strain with degenerative disc 
disease, headaches, and a right knee disability in a March 2006 
decision, although a separate 10 percent rating for instability 
of the right knee was granted.  The Veteran appealed the Board's 
denial to the United States Court of Appeals for Veterans Claims 
(Court), and the Board's decision, to the extent higher ratings 
were not assigned, was vacated pursuant to a May 2007 Order, 
following a Joint Motion for Remand and to Stay Further 
Proceedings.  The parties requested that the Court vacate the 
Board's March 2006 decision regarding the denials of increased 
ratings so that the Board could consider the application of 
extraschedular evaluations under 38 C.F.R. § 3.321 and so that 
the Board could explain the improvement noted in the degree of 
the veteran's bilateral hearing loss beyond the explanation that 
was provided in the decision.  The Court granted the Joint Motion 
and remanded the case to the Board.  These issues were then 
remanded by the Board for additional evidentiary development in 
September 2007.  The development has been completed, and these 
issues have been returned to the Board for further review. 

Subsequent to the September 2007 remand, the Veteran's claim for 
an increased rating for PTSD was denied in an October 2008 rating 
decision.  The Veteran initiated an appeal of this decision with 
a notice of disagreement, and as a statement of the case has been 
issued and a timely substantive appeal received, it is also 
before the Board for initial appellate consideration.  

Similarly, a November 2009 rating decision granted entitlement to 
a TDIU and entitlement to Dependent's Educational Assistance 
under 38 U.S.C.A. Chapter 35, with each effective from December 
27, 2007.  This rating decision also denied entitlement to 
service connection for hip and sciatic neuropathy.  The Veteran 
submitted a notice of disagreement with the effective date for 
these grants as well as the denial of service connection.  A 
statement of the case has been issued and a timely substantive 
appeal received, and these matters are also before the Board for 
initial appellate consideration.  

The issue of entitlement to service connection for a hip 
disability and sciatic neuropathy is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran's left knee disorder is currently manifested by 
pain, crepitus and degenerative changes, with near normal range 
of motion and no additional impairment after repetitive motion 
due to pain, weakness, incoordination or fatigability.  
Instability of the knee is not shown.

2.  The Veteran's right knee disorder is manifested by limitation 
of extension to 10 degrees and flexion to 90 degrees, with no 
additional impairment after repetitive motion due to pain, 
weakness, incoordination or fatigability.  

3.  The Veteran has headaches as a residual of a head injury, 
without evidence of any headaches that are prostrating in nature.  

4.  The Veteran's cervical spine disability is manifested by X-
ray evidence of degenerative joint disease without more than 
slight or significant limitation of motion or neurologic 
impairment, or combined limitation of motion of less than 170 
degrees, and without additional impairment after repetitive 
motion due to pain, weakness, incoordination or fatigability, and 
without incapacitating episodes.

5.  The Veteran's lumbar spine disability has not been productive 
of more than moderate limitation of motion, and is not productive 
of forward flexion of 30 degrees or less even after repetitive 
motion due to pain, weakness, incoordination or fatigability.

6.  The Veteran's PTSD is productive of occupational and social 
impairment with deficiencies in most areas due to impaired 
impulse control, as well as periods of suicidal and homicidal 
ideations, lack of interest, lack of hygiene, and lack of 
concentration.  

7.  The Veteran's 10 percent evaluation for bilateral hearing 
loss was in effect for more than five years, was reduced on the 
basis of a complete examination showing material improvement, and 
the initial reduction did not result in a change in the running 
award.

8.  Although the Veteran met the schedular criteria for TDIU as 
of July 18, 2004, the evidence shows that he was first unable to 
maintain gainful employment as of November 16, 2004.  

9.  The requirements for basic eligibility for DEA were met as of 
November 16, 2004.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a left 
knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.51, 4.71a, Codes 5003, 
5010, 5260, 5261 (2009).  

2.  The criteria for a rating in excess of 10 percent for a right 
knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.51, 4.71a, Codes 5003, 
5010, 5260, 5261 (2009).  

3.  The criteria for a rating in excess of 10 percent for 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

4.  The criteria for a rating in excess of 10 percent for a 
cervical spine disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5290, 
5237, 5243 (2002-2009).

5.  The criteria for a rating in excess of 20 percent for a 
lumbosacral spine disorder have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5293, 5237, 5243 (2002-2009).

6.  The criteria for a 70 percent evaluation for PTSD have been 
met; the criteria for an evaluation in excess of 70 percent have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2009).

7.  The criteria for a restoration of a 10 percent evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.105(e), 3.344, Part 4, Diagnostic 
Code 6100 (2009). 

8.  The criteria for an effective date of November 16, 2004, but 
not before, for TDIU have been met.  38 C.F.R. §§ 3.340, 3.341, 
3.400(o)(2), 4.16, 4.25 (2009). 

9.  The criteria for an effective date of November 16, 2004, but 
not before, for DEA have been met.  38 C.F.R. § 21.3021 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. § 5100 et seq. 
(West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 
The law addresses the notification and assistance requirements of 
VA in the context of claims for benefits.

In this regard, the Court has held that a notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, the Court held that a notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
must accomplish the following: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains 
to the claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  Id.

The Board notes that 38 C.F.R. § 3.159 was amended to eliminate 
the requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  

In VCAA letters dated in March 2001, May 2001, and January 2003, 
the RO notified the Veteran of the information and evidence 
necessary to substantiate the claim, the information and evidence 
that VA would seek to provide, and the information and evidence 
the Veteran was expected to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the Veteran for many of 
these issues prior to the first unfavorable adjudication of this 
case.  However, after VCAA-compliant notice was sent, the claims 
were readjudicated without "taint" from prior adjudications. 
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

As for the claim for an increased evaluation for PTSD, a letter 
that provided all of the required VCAA notice was provided to the 
Veteran in August 2008.  An April 2009 VCAA letter that addressed 
all claims for higher evaluations as well as the claim for TDIU 
was also provided to the Veteran.  In regards to the claims for 
earlier effective dates, the Board notes that these are appeals 
of the original effective date assigned by the rating decision 
that initially granted these benefits.  Therefore, any defect in 
the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  The Board concludes that the duty to notify has been 
met.  

The Board further finds that the duty to assist the Veteran has 
also been met.  The Veteran has been afforded numerous VA 
examinations that pertain to every disability at issue.  All 
pertinent VA and private treatment records have been obtained.  
The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in December 2005.  Appropriate 
records have been obtained from both the Social Security 
Administration (SSA) and the Office of Personnel Management 
(OPM).  As there is no indication of any outstanding evidence in 
this claim the Board will proceed to an evaluation of the 
Veteran's claims. 

Increased Evaluations

The Veteran claims that his service connected knee, neck, back, 
and headache disabilities as well as his PTSD have increased in 
severity to such an extent that the evaluations currently 
assigned to them are insufficient to reflect the impairment they 
produce.  He argues that his physical disabilities result in 
continuous pain that makes it impossible to work.  Also, he 
believes that his PTSD results in severe symptoms such as 
explosive episodes that make him unable to get along with his co-
workers.  

The evaluation of service-connected disabilities is based on the 
average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light of 
appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration 
is given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In addition, the entire history of the veteran's 
disability is also considered.  Consideration must be given to 
the ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  However, the Board will consider whether or not 
a staged rating is appropriate for the period on appeal.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

Knees

Service connection for disorders of the Veteran's knees was 
granted in 1993, with the current 10 percent evaluations assigned 
at that time.  The Veteran requested an increased evaluation in 
1999.  The March 2006 Board decision granted a separate 10 
percent evaluation for instability of the right knee.  The 
Veteran has not initiated an appeal of the evaluation for 
instability and it is not before the Board.  However, as he has 
also not indicated that the separate evaluation satisfies his 
claim, the evaluation for arthritis of the right knee remains on 
appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran's knee disabilities are each evaluated under the 
rating code for traumatic arthritis.  This rating code states 
that traumatic arthritis is to be evaluated the same as 
degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriated 
diagnostic codes for the specific joint or joints involved.  When 
the limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or group 
of minor joints affected by limitation of motion.  These 10 
percent evaluations are combined, not added, under diagnostic 
code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  In the absence of limitation of motion, a 10 
percent evaluation will be assigned where there is X-ray evidence 
of involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. 4.71a, Code 5003.

For mild impairment of the knee, with recurrent subluxation or 
lateral instability, a 10 percent rating is warranted; a 20 
percent rating requires moderate impairment. 38 C.F.R. § 4.71a, 
Code 5257.

Limitation of flexion of either leg to 45 degrees warrants a 10 
percent rating.  A 20 percent rating requires that flexion be 
limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension to 10 degrees warrants a 10 percent 
rating.  A 20 percent rating requires that extension be limited 
to 15 degrees.  38 C.F.R. § 4.71a, Code 5261.

Regarding the Veteran's left knee disabilities; it is possible 
that there is impairment of the knee caused by both arthritic 
involvement and other disability of the knees.  In cases where 
there are distinct disabilities caused from arthritis of the knee 
as well as other impairment of the knee, separate evaluations may 
be assigned.  See VAOPGCPREC 23-97.  If a rating is assigned 
under the provisions for other knee impairment (38 C.F.R. § 
4.71a, Code 5257) a separate 10 percent rating may be assigned 
where some limitation of motion, albeit noncompensable, has been 
demonstrated.  See VAOPGCPREC 9-98.  As previously noted, a 
separate evaluation for instability has already been assigned for 
the Veteran's right knee, so only the left knee remains eligible 
for a separate evaluation based on instability.  However, 
separate evaluations may be assigned when there is loss of both 
extension and flexion of the knee.  VAOPGCPREC 9-04.

There are other factors which must be considered in addition to 
those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system is 
primarily the inability due to damage or an infection in parts of 
the system to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  Weakness is as important as limitation of motion, and 
a part which becomes painful on use must be regarded as seriously 
disabled.  Factors to be considered include pain on movement, 
weakened movement, excess fatigability, and incoordination.  
38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must 
be considered.  38 C.F.R. § 4.59.  

The evidence shows that an examination of the Veteran's knees was 
conducted by VA in December 1999.  At that time, the Veteran 
indicated that he had difficulty finding a comfortable position.  
He stated that, at times, he felt that his knee hyperextended.  
There was no swelling, but he also complained of difficulty 
walking on uneven surfaces.  There was no heat or redness.  He 
did not complain of fatigue or lack of endurance and his muscles 
were strong.  He only took symptomatic medications for relief of 
pain and would ice the knee on occasion if needed.  He did not 
have flare-ups or use a cane, crutches or corrective shoes.  He 
had found braces for each knee to be helpful, particularly when 
walking on uneven ground.  He reported a remote injury of the 
anterior cruciate ligament of the right knee, with an arthroscopy 
in 1980 and reconstruction in 1993.  He reported having had an 
arthroscopy of the left knee during the 1980's as well.  He 
stated that his left knee had been relatively stable when 
compared to the right.  He was said to have X-ray evidence of 
degenerative joint disease of the knee.  On examination of the 
right knee, it was noted that there were healed arthrotomy scars 
laterally and medially.  He had scant crepitation.  He did have 
limitation and was unable to extend the final 10 degrees of 
extension and could flex to 140 degrees.  Otherwise the knee was 
stable to stress and drawer sign was negative.  On examination of 
the left knee, there was no excess crepitation on examination and 
range of motion was from 0 to 140 degrees.  The knee was stable 
to stress.  The diagnoses were history of anterior cruciate 
ligament tear with repair of the right knee, with residual 
altered motion and pain and history of injury of the left knee, 
with degenerative joint disease.

An examination was conducted by VA in January 2002.  At that 
time, he stated that he was having problems with both knees, with 
some discomfort on the left.  The discomfort was immediately 
below the knee, adjacent to the shin itself in the anterior 
compartment, rather than in the knee itself.  Examination of the 
left knee showed no significant crepitation.  Range of motion was 
smooth and from 0 to 140 degrees.  The knee was stable to stress 
in all directions.  He could do a knee bend without symptoms.  
Examination of the right knee showed the right thigh was smaller 
than the left, measuring 1.5 inches less at a spot four inches 
above each knee.  He stated that the right knee felt tight, ever 
since his arthrotomy repair.  He believed that it occasionally 
hyperextended.  He wore knee braces on occasion for both knees, 
more so on the right.  The right knee showed a two inch scar on 
the right thigh that was from the repair of the anterior cruciate 
ligament.  He lacked the final 10 degrees of extension and could 
flex to 120 degrees.  The knee was stable anteriorly, 
posteriorly, medially, and laterally, with negative drawer sign.  
X-ray studies showed degenerative changes in the knees.  The 
diagnoses were right knee, with anterior cruciate ligament tear 
and repair and residual atrophy of the right thigh and loss of 
full extension, and left knee strain with full motion, but 
symptomatic pain below the knee and without significant 
degenerative change.

An examination of the knees was conducted by VA in February 2004.  
At that time, the Veteran's history of knee surgeries was 
reviewed.  The Veteran stated that he still experienced some 
giving way when he walked occasionally.  He noted some swelling 
of the knees, especially on the right.  Although he had some knee 
pain, he was not currently taking any pain medication.  
Previously performed X-ray studies demonstrated degenerative 
changes in the left knee, with no surgical hardware noted; and 
degenerative changes in the right knee, with metallic fragments 
from surgical screws noted in the knee.  He stated that he had 
been employed in the postal office for the past 9 years, but that 
over the last 10 months, he had missed 5 months of work.  He 
stated that the knee pain contributed to his inability to work, 
along with back and psychiatric disabilities.

On physical examination, he walked with a small limp to favor the 
right leg.  Range of motion of the left knee was from 0 degrees 
extension to 140 degrees flexion, which was considered normal.  
There was mild tenderness below the kneecap area with no 
effusion.  There was crepitation with motion, with no muscle 
atrophy or weakness.  There was no fatigue, incoordination, or 
lack of endurance with repetitive use.  Examination of the right 
knee showed range of motion with extension to only 10 degrees and 
flexion to only 120 degrees.  There was crepitation with motion 
and some effusion of the right knee.  Muscle mass of the right 
thigh, close to the knee, was smaller than the left.  The smaller 
muscle mass was in the vastus externus, part of major muscle 
group XIV.  There were two healed surgical scars close to the 
right knee.  These were superficial in nature, with no adherence 
to the underlying skin, and no pain to touch.  The pertinent 
diagnoses were status post right knee injury with medial meniscus 
tear, lateral meniscus tear, and anterior cruciate ligament tear, 
status post surgery, with residual degenerative changes; status 
post left knee strain with residual degenerative changes.

December 2004 VA psychological records state that the Veteran 
reportedly missed work frequently due to problems with his legs 
and back.  

The Veteran underwent an additional VA examination of his joints 
in July 2005.  He had subjective complaints of weakness and 
stiffness, and reported that he experienced constant pain in his 
knees.  The Veteran said that his knees gave way and had caused 
him to fall on a number of occasions.  He said that his pain 
medications no longer helped.  There were no flare-ups.  The 
Veteran said that he had braces for both knees but that he did 
not wear them because they tear up his skin and clothes.  He 
would use a cane about once a month if the pain became severe, 
and did not have a cane or brace at the examination.  There were 
no episodes of dislocation or subluxation.  The Veteran had not 
worked since November 2004 and said he had been told by his 
physician not to work.  He claimed he could only stand for about 
15 minutes or walk about 15 minutes before his lower body, knees, 
and back really began to bother him.  

On examination, the Veteran walked normally.  The left knee had a 
normal range of motion from zero to 130 degrees.  The Veteran 
complained of minimal discomfort at 130 degrees.  There was no 
swelling or tenderness, although there was some crepitus with 
motion.  There was no weakness or abnormality to varus or valgus 
stress, and there was no drawer sign.  A McMurray sign could be 
elicited.  There was no change in the findings with repetitive 
motion.  The right leg lacked about 10 degrees of full extension.  
Flexion was to 125 degrees with some discomfort from about 120 
degrees onward.  There is crepitus with motion, but no effusion.  
There was some questionable decrease in the circumference of the 
lower thigh, but the strength of the knee was normal even though 
the Veteran complained of back pain with movement of the knee.  
There were no abnormal wear patterns of the knee.  There was no 
change with repetitive motion.  X-ray studies showed some 
degenerative changes in both knees.  The diagnoses were post 
traumatic degenerative joint disease of the knees bilaterally 
with internal derangement of the left knee status post multiple 
surgeries, and degenerative joint disease with status post 
surgery with residuals.  

VA treatment records from November 2008 show that the Veteran was 
provided a physical rehabilitation consultation due to his 
bilateral knee arthralgia.  The Veteran reported that it felt as 
if his knee would give out.  The Veteran said that he had pain at 
rest, which was worse on the right side than the left side.  The 
pain was about 1 or 2 on a scale to 10, although it increased to 
5 or 6 during flare-ups.  The active range of motion was -4 
degrees to 120 degrees on the left and 10 to 95 degrees on the 
right.  The Veteran reported a sensation of tightness and 
instability.  His strength was 4+/5 for the knees.  On 
examination, pressure did not replicate the pain, but moderate 
crepitus was noted.  The Veteran was fitted with bilateral knee 
braces.  

The most recent examination of the Veteran's knees was conducted 
in July 2009.  He reported swelling, locking, and giving way of 
the right knee, but he did not experience these symptoms on the 
left.  His symptoms were made worse by walking or standing for 
more than 15 minutes, and he experienced flare-ups with increased 
activity.  The Veteran's knees did not appear to affect his 
activities of daily living but they bothered him at work with 
walking and standing.  He wore braces for each knee but said that 
they were too small and did not help.  On examination, both knees 
had a moderate amount of swelling and a moderate amount of 
crepitus.  Neither knee had increased warmth.  There was no 
evidence of ligamentous laxity and the McMurray's test was 
negative.  There were no areas of palpable tenderness.  The 
Veteran walked with a slow but normal gait.  The range of motion 
of the right knee was from 5 to 90 degrees.  There was stiffness 
at the end range of extension and pain and stiffness at the end 
range of flexion.  The left knee range of motion was from zero 
degrees to 110 degrees with pain at the end of flexion.  There 
was no change on repetition for either knee.  The impression was 
bilateral knee degenerative joint disease, and right knee 
anterior cruciate ligament repair and meniscal damage as per 
magnetic resonance imaging (MRI) study.  The examiner opined that 
the anterior cruciate ligament reconstruction and the cartilage 
defects noted on MRI would limit the Veteran to only light 
walking and standing, and only light stair climbing.  It would 
have no effect on sedentary employment.  

In regards to the Veteran's left knee disorder, the current 
symptoms were pain and crepitus.  He has documented degenerative 
changes in the knee.  However, the range of motion on most of the 
examinations of record is essentially normal.  None of the 
examinations have shown limitation of motion to the 30 degrees of 
flexion or 15 degrees of extension required for a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Code 5260, 5261.  While pain has 
been noted at the extremes of motion, each examiner has found 
that there is no additional impairment after repetitive motion 
due to pain, weakness, incoordination or fatigability.  38 C.F.R. 
§§ 4.40, 4.59.  Separate evaluations have been considered for 
loss of extension and flexibility, but in as much as the Veteran 
does not have sufficient limitation of motion for a zero 
evaluation for each, then separate ratings may not be assigned.  
VAOPGCPREC 9-04.  Finally, there is no objective evidence of 
subluxation or instability, which also precludes a separate 
evaluation such as has been assigned for the right knee.  
VAOPGCPREC 23-97.  Under these circumstances, a rating in excess 
of the currently assigned 10 percent is not warranted.

Similarly, the evidence does not support entitlement to an 
evaluation in excess of 10 percent for the Veteran's right knee 
disability.  The evidence most favorable to the Veteran is the 
November 2008 physical therapy report that showed range of motion 
from 10 degrees to 95 degrees on the right.  The July 2009 
examination also showed range of motion from 5 degrees to 90 
degrees.  Even if the findings most favorable to the Veteran are 
considered, which are the November 2008 finding of extension to 
10 degrees and the July 2009 finding of flexion to 90 degrees, 
this still does not meet the criteria of limitation of motion to 
the 30 degrees of flexion or 15 degrees of extension required for 
a 20 percent evaluation.  38 C.F.R. § 4.71a, Code 5260, 5261.  
While pain has been noted at the extremes of motion, each 
examiner has found that there is no additional impairment after 
repetitive motion due to pain, weakness, incoordination or 
fatigability.  38 C.F.R. §§ 4.40, 4.59.  The Board has considered 
separate evaluations for limitation of extension and flexion, but 
as the Veteran does not have limitation of flexion to such an 
extent to warrant even a zero percent evaluation under the rating 
criteria, separate evaluations cannot be assigned.  VAOPGCPREC 9-
04.  The Veteran is already in receipt of a separate 10 percent 
rating for instability that is not part of the current appeal.  
Therefore, the current 10 percent evaluation for degenerative 
arthritis of the right knee is continued.  

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis for both of the Veteran's 
knee disabilities, but application of extraschedular provisions 
is not warranted in this case.  38 C.F.R. § 3.321(b).  There is 
no objective evidence that the veteran's service connected 
disabilities present such an exceptional or unusual disability 
picture, with such factors as marked interference with employment 
or frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  The Board is 
aware of the OPM findings, post office records, and other 
evidence such as the December 2004 VA psychological records that 
show the Veteran missed work due to his disabilities.  However, 
the Board notes that best as can be determined; these absences 
were always the result of a combination of different disabilities 
such as the knees, low back, and neck, and never the result of 
just one or both of the knees.  Moreover, the Veteran's symptoms 
of pain and limitation of motion are specifically contemplated by 
the rating criteria. Therefore, the evidence does not show marked 
interference with employment or frequent hospitalizations solely 
due to one or both of the knees, and it follows that there is no 
basis for an extraschedular evaluation based solely on the knees.  
Hence, referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  

Headaches

Service connection for the Veteran's headache disorder was 
granted by rating decision of the RO in 1994, with a 
noncompensable evaluation being assigned.  The rating was 
increased to 10 percent disabling, effective in 1999, the date of 
the Veteran's claim for an increased rating.  His disorder is 
considered to be a residual of head trauma and has been assigned 
a 10 percent evaluation on that basis.

For brain disease due to trauma, purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, facial 
nerve paralysis, etc., following trauma to the brain, will be 
rated under the diagnostic codes specifically dealing with such 
disabilities, with citation of a hyphenated diagnostic code 
(e.g., 8045-8207).  Purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as symptomatic of 
brain trauma, will be rated 10 percent and no more under 
diagnostic code 9304.  This 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma.  Ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated with 
brain trauma.  38 C.F.R. § 4.124a, Code 8045.

Migraine headaches, with characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months are rated as 30 percent disabling.  Migraines, with very 
frequent, completely prostrating and prolonged attacks that are 
productive of severe economic inadaptability will be rated as 50 
percent disabling.  38 C.F.R. § 4.124a, Code 8100.

The Board notes that effective October 23, 2008, VA amended the 
Schedule for Rating Disabilities by revising the portion of the 
Schedule that addresses neurological conditions and convulsive 
disorders.  The effect of this action is to provide detailed and 
updated criteria for evaluating residuals of traumatic brain 
injury (TBI).  These amendments revise 38 C.F.R. § 4.124a, 
Diagnostic Code 8045 and are effective October 23, 2008.  The 
amendment applies to all applications for benefits received by VA 
on or after October 23, 2008.  Schedule for Rating Disabilities; 
Evaluation of Residuals of Traumatic Brain Injury (TBI), 73 Fed. 
Reg. 54,693 (September 28, 2008) (to be codified at 38 C.F.R. 
Part 4).  Here, since the Veteran's claim for increase was before 
2008, the amended criteria do not apply.

A neurologic examination was conducted by VA in September 1999.  
At that time, the Veteran complained of headaches that were 
thought to be a post-concussion syndrome.  The Veteran described 
migraine symptoms that occurred twice per year.  The pain was 
immediately severe and usually above the right eye.  His vision 
got blurry.  He had more attacks in the summer, and heat worsened 
the headache.  Examination disclosed no symptoms regarding the 
Veteran's headache disorder.  The diagnosis was headaches for 20 
years, muscle tension, neurologically negative.

A neurologic examination was conducted by VA in January 2002.  At 
that time, the Veteran stated that he had headaches that occurred 
with neck aches at times.  They were bifrontal and returned about 
three times a month for several hours.  He stated that he got 
pain when he rested too much and that emotional depression and 
fatigue aggravated the pain.  Examination did not produce 
findings regarding the veteran's headache disorder.  The 
diagnosis was headaches, bifrontal, 20-plus years, muscle 
tension.

A neurologic examination was conducted by VA in February 2004.  
At that time, the Veteran indicated that he had headaches about 
three times per month that lasted up to one week in duration.  
They were mainly located in the bitemporal area.  He described 
them as dull and throbbing.  There was no aura or other 
associated symptoms.  Neurologic evaluation was unremarkable.  
The diagnosis was tension headaches.

A neurologic examination was conducted by VA in July 2005.  The 
Veteran indicated that he now had almost constant headaches that 
were dull and throbbing.  He took over-the- counter medication 
for relief.  He had no aura, but the headaches were associated 
with joint aches.  Examination was unremarkable and the diagnosis 
was tension headaches.

The Veteran's most recent VA examination for the residuals of 
traumatic brain injury was conducted in July 2009.  The claims 
folder was reviewed by the examiner in conjunction with this 
examination.  The Veteran reported constant headaches.  These 
were treated with Hydrocodone.  He described the headaches as 
non-prostrating.  They were around his eyes and accompanied with 
blurred vision.  The Veteran described the headaches as sharp, 
and could not answer when asked when they were worse.  He 
reported vertigo but denied dizziness.  He said that he felt weak 
all over and had problems sleeping.  The Veteran stated that he 
was hypersensitive to sound and light and he also reported heat 
intolerance.  The diagnoses included traumatic brain injury, 
post-traumatic headaches, and post-traumatic stress disorder.  
The examiner opined that the Veteran appeared to have migrainous 
type headaches which were treated with medication.  They were 
non-prostrating in nature but constant.  As far as functional 
effects, the examiner believed that they did not preclude either 
physical or sedentary employment, but the Veteran should be given 
rest if the headaches become prostrating in nature.  

The evidence demonstrates that the Veteran does not exhibit 
characteristic prostrating attacks of migraine headaches.  He 
specifically denied that his headaches were prostrating in nature 
at the July 2009 VA examination.  Therefore, a rating of 30 
percent is not warranted under the diagnostic criteria.  He does 
exhibit headaches as the result of head trauma.  This subjective 
symptom is to be rated as 10 percent under the criteria for head 
trauma and is the highest award possible absent a diagnosis of 
multi-infarct dementia associated with brain trauma.  The Board 
notes that any psychiatric symptoms that may be associated with 
this disability will be addressed below in conjunction with the 
evaluation for PTSD.  As such, a rating in excess of the current 
10 percent evaluation for headaches is not warranted.

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  The 
schedular criteria are sufficient to evaluate the Veteran's 
symptoms of constant nonprostrating headaches.  There is no 
objective evidence that the Veteran's service connected 
disabilities present such an exceptional or unusual disability 
picture, with such factors as marked interference with employment 
or frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  The July 
2009 examiner opined that the Veteran's headaches did not 
preclude either physical or sedentary employment.  Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Thun v. Peake, 22 Vet. App. 111 (2008); 
38 C.F.R. § 3.321(b).  

Spine

Service connection for neck pain with X-ray evidence of 
degenerative disc disease of the cervical spine was established 
in 1993.  The 10 percent evaluation was assigned at that time. 
Service connection for lumbar strain was also granted in 1993, 
and a noncompensable evaluation was assigned.  The current 20 
percent rating was established in 2003, effective with the 
veteran's current claim for increase, which was submitted in 
1999.

The rating codes that govern the evaluation of the Veteran's neck 
disability and lumbar pain were changed during the course of his 
appeal.  

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is pending 
before VA, VA must first determine whether the statute or 
regulation identifies the types of claims to which it applies.  
If the statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when it 
took effect would produce genuinely retroactive effects.  If 
applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to the 
claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new provision.  
See VAOPGCPREC 7- 03, 69 Fed. Reg. 25,179 (November 19, 2003), 
citing to Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In 
increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the Board 
considers both the former and the current schedular criteria 
because, should an increased rating be warranted under the 
revised criteria, that award may not be made effective before the 
effective date of the change.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991) (holding that, where a law or regulation 
changes after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, the 
version most favorable to appellant should and will apply unless 
Congress provides otherwise or permits the Secretary to do 
otherwise)); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. 
Reg. 33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. § 3.114 (2003).  

For slight limitation of motion of the cervical spine, a 10 
percent rating is warranted.  A 20 percent rating is warranted 
for moderate limitation of motion.  A 30 percent rating is 
warranted for severe limitation of motion.  38 C.F.R. § 4.71a, 
Code 5290 (effective prior to September 2003).

For slight limitation of motion of the lumbar spine, a 10 percent 
rating is warranted.  A 20 percent rating is warranted for 
moderate limitation of motion.  A 40 percent rating is warranted 
for severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292 
(effective prior to September 2003).

Lumbosacral strain with characteristic pain on motion warrants a 
10 percent rating.  With muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in a standing position, 
warrants a 20 percent rating.  Severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion, warrants a 40 
percent rating.  38 C.F.R. § 4.71a, Code 5295 (effective prior to 
September 2003).

Moderate intervertebral disc syndrome (IDS), with recurring 
attacks, is rated as 20 percent disabling.  A 40 percent 
evaluation requires severe recurring attacks, with intermittent 
relief.  A 60 percent evaluation requires pronounced 
intervertebral disc syndrome with persistent symptoms compatible 
with sciatic neuropathy (i.e., with characteristic pain and 
demonstrable muscle spasm and an absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc) and little intermittent relief.  38 C.F.R. § 4.71a, Code 
5293 (effective prior to September 2002).

The regulatory criteria for the evaluation of IDS were revised in 
September 2002, and the diagnostic codes were revised, without 
substantive revision of the criteria themselves, in September 
2003.

IDS shall be evaluated (preoperatively or postoperatively) either 
on the total duration of incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 separate evaluations of 
its chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method results 
in the higher evaluation. 

With incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent rating is 
assigned. 
With incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, a 
40 percent rating is assigned.  
With incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, a 
20 percent rating is assigned.  
With incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months, a 10 
percent rating is assigned. 

Note (1): For purposes of evaluations, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a physician 
and treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria for 
the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code or 
codes.

Note (3): If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a, Code 5243.

The schedule for rating disabilities of the spine was revised 
effective September 26, 2003.  The new regulations have been 
codified and may be found at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2004).  The General Rating Formula for Diseases and 
Injuries of the Spine provides as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease, the evaluations for the spine 
are as follows: Unfavorable ankylosis of the entire spine merits 
a 100 percent evaluation.  Unfavorable ankylosis of the entire 
thoracolumbar spine rates a 50 evaluation.  Unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine merits a 40 percent evaluation.  
Forward flexion of the cervical spine of 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine receives a 30 
percent evaluation.  Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis is rated as 20 percent 
disabling.  Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height receives a 
10 percent evaluation.  

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code.  Id.

Note 2 provides that for VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees. Normal forward flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine is 240 
degrees. The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note 2.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that individual 
will be accepted.  Id.

Note 4 provides that each range of motion measurement should be 
rounded to the nearest five degrees.  See 68 Fed. Reg. 51456-
51457 (Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243).

Note 5 provides that for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, the 
entire thoracolumbar spine, or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and cervical 
spine segments will be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated as a 
single disability.  Id.

The Veteran was afforded a VA examination of his spine in 
September 1999.  At that time, he complained of pain and weakness 
in the low back.  It was noted that he had flare-ups with certain 
movements such as stooping, bending and lifting.  It was reported 
that the Veteran had injured his back on several occasions while 
in service, usually on parachute jumps.  He believed that his 
knee problems had made his back worst.  It was noted that he 
worked for the post office and had missed work due to his back 
problems.  On examination, range of motion of the back was to 95 
degrees forward flexion, normal backward extension, lateral 
flexion to 25 degrees and rotation to 35 degrees, bilaterally.  
Range of motion was additionally limited by pain, but there was 
no fatigue, weakness or lack of endurance.  There was painful 
motion, but no spasm, weakness or tenderness.  The diagnosis was 
lumbosacral strain, with degenerative disc disease, by X-ray 
studies.

Another examination was conducted by VA in November 2000.  It was 
noted that he had lost time from work due to complaints of back 
pain.  He had pain in the back, adjacent to the vertebral column 
on the left side above the buttocks.  He did not complain of 
weakness or stiffness in this area or any fatigue or lack of 
endurance.  He used some medication on prescription and had some 
comfort when external heat was applied.  He also got relief from 
the pain by lying down supine with his knees flexed.  The Veteran 
stated that he had had three or four flare-ups in the past year, 
with pain from the left low back into the left lower extremity.  
On those occasions, he could hardly walk.  He did not use 
crutches or a cane, but did use a back brace.  He was restricted 
to lifting only 15 to 20 pounds.  On examination, he had good 
posture and normal curvature of the lumbosacral spine.  He had 
slight tenderness of deep palpation adjacent to the lower lumbar 
facettes in the left lumbar area.  There was no tenderness on 
palpation of the buttocks, the iliacs on the right and left, or 
directly over the hips.  He had powerful symmetrical muscles.  
The range of motion was shown to be forward flexion to 70 
degrees, with discomfort after 50 degrees.  Extension was to 20 
degrees, without pain. Lateral flexion was to 40 degrees, 
bilaterally.  This flexion gave the Veteran some symptoms in the 
left lower back area.  Rotation of the lumbar spine was to 35 
degrees and then stretched in the left lower back because of 
discomfort.  Straight leg raising showed that the Veteran had 
discomfort at 60 degrees on the left.  There was also discomfort 
and tight hamstrings, mostly in the leg on the right, at 50 
degrees.  There was no neurological evidence of weakness in 
either lower extremity against resistance.  The Veteran had 
reduced deep tendon reflexes in the knees, but he retained ankle 
reflexes, bilaterally.  The sensation and position senses were 
intact.  He was well balanced, and could stand on his tiptoes as 
well as heels.  X-ray studies showed moderate degenerative 
changes, as the discs of the lower lumbar showed some 
osteophytes.  The diagnosis was chronic lumbar strain, with 
lumbar intervertebral degenerative disc disease, symptomatic.

An examination was conducted by VA in January 2002.  At that 
time, it was noted that prior examination had disclosed 
degenerative disc disease of the lumbar spine, with loss of disc 
space and small anterior osteophytes.  Examination showed a 
large, robust, muscular man with tremendous muscular development.  
The neck had some stiffness with difficulty about the left 
shoulder.  The Veteran stated that he had difficulty finding a 
comfortable position to sleep.  Forward flexion was to 30 
degrees; extension was to 30 degrees; rotation was to 25 degrees 
on the left and 35 degrees on the right; and lateral flexion was 
to 20 degrees, bilaterally.  The Veteran had normal strength and 
reflexes.  Upper extremity strength was also normal.  He had 
preserved cervical curvature and slight dorsal kyphosis, without 
any tenderness over the dorsal spine.  There was no tenderness 
over the vertebral column to the lumbar area.  He had preserved 
lumbar lordosis.  He had tenseness, but no tenderness, initially 
in the lumbar region examination, but then had tenderness in the 
left paralumbar on deep palpation.  Range of motion of the lumbar 
spine showed forward flexion to 80 degrees, without significant 
pain.  Extension was to 20 degrees.  Left and right lateral 
flexion was to 40 degrees at the waist, without pain, but 
rotation showed some lumbar pain at the left paralumbar area.  
The Veteran also said that he had developed some numb feeling on 
occasion toward his right foot.  He felt some weakness in the 
right foot on the left as well as on the right side.  He had 
atrophy on the right, secondary to his knee disorder.  The 
diagnoses were cervical arthralgia, with normal examination, and 
lumbar intervertebral degenerative disc disease, symptomatic.

A neurologic evaluation was also conducted by VA in January 2002.  
At that time, the Veteran again complained of back pain that was 
aggravated by coughing and sneezing.  On examination, the Veteran 
could stand on his heels and toes in tandem.  Romberg was normal.  
He could jog, bend and squat.  Strength of the deltoids, triceps, 
biceps, finger flexors, quadriceps, anterior tibial, hamstrings, 
gastrocs, and peroneal muscles were all good.  When standing, he 
could bend over and put his head down to the table.  Reflexes 
were the only impression abnormality, with absent knee jerks.  
Ankle reflexes, biceps, triceps and brachial radialis reflexes 
were normal.  Babinski sign was absent.  Straight leg raising was 
normal.  The pertinent diagnoses were back pain for 10 to 15 
years, with normal bulk, range of motion, sensation and strength, 
but absent knee jerk, likely lumbar disc disease, and neck aches 
for unknown years, neurologically negative.

An examination of the Veteran's spine was conducted by VA in July 
2005.  At that time, he had complaints of pain, with a history of 
injury of the neck and lower back since a motor vehicle accident.  
He had been treated conservatively, with no surgery.  The Veteran 
now had pain that he stated was pretty constant in the lower 
back, sometimes radiating down to both legs.  He said that he had 
occasional numbness in the legs, usually when he sat for a while.  
He had a back brace, but did not wear it because it no longer 
fit.  He had also been issued a TENS unit that he used about once 
a month, when he had an increase in pain.  He stated that he had 
had one episode of incapacitating pain in the last year, when his 
private physician told him to go to bed.  Standing or walking for 
about 15 minutes caused an increase in his symptoms.  The Veteran 
complained of tenderness to palpation in the midline in the mid-
lumbar area.  He also had slight tenderness on both sides in the 
sacroiliac area.  There was no evidence of a limp on examination.  
There was some minimal sciatic notch tenderness to palpation.  
Forward flexion was to 90 degrees, without much in the way of 
pain at any point.  Extension was to about 20 degrees, with 
stiffness at that point.  There was minimal discomfort with 
lateral bending, which was to about 20 degrees, bilaterally.  
Rotation was to 45 degrees, bilaterally, with no significant 
pain.  Motor and sensory examination of both lower extremities 
was grossly normal.  Knee and ankle jerks were intact and 
symmetrical, bilaterally.  The muscle strength in both legs was 
normal and very strong.  There was no change in the examination 
with repetitive motion.  Sensory examination was completely 
normal to light touch over the entirety of both lower 
extremities.  X-ray studies had previously shown degenerative 
changes in the lumbosacral spine.

On examination, the Veteran stated that he only had pain in the 
neck with the more severe back pain that was a problem about once 
per month.  He stated that the pain occasionally radiated to the 
shoulder and very occasionally down the arms to the hands.  He 
sometimes had decreased grip strength as well.  The Veteran 
stated that he did not use a collar and took Motrin and Flexeril 
for all of his orthopedic problems.  He had not had 
incapacitating episodes of neck pain that would require bed rest.  
Range of motion of the neck was considered to be normal, with the 
chin easily touching the chest and either shoulder bilaterally.  
There was no symptomatology associated with these movements.  
Muscle strength was completely normal.  Neurologic examination 
was also considered to be absolutely normal, with normal strength 
and sensory evaluation.  There were no changes with repetitive 
motion.  X-ray studies in the past have shown degenerative 
changes, particularly at the C5-C6 level.  The assessments were 
degenerative disk disease and joint disease of the lumbosacral 
spine, with residuals and degenerative disk and joint disease of 
the cervical spine, with residuals.

VA treatment records from July 2006 show that the Veteran had 
developed back spasms after a period of prolonged walking and 
standing at the zoo.  

The Veteran's most recent examination of the spine was conducted 
by the VA in July 2009.  The claims folder was reviewed by the 
examiner.  There was no history of surgery, and the Veteran 
denied any radiation of pain.  He reported bilateral lower 
extremity weakness but he had not experienced any incapacitating 
episodes in the past year.  Standing and walking for 15 minutes 
would make his symptoms worse, and he reported flare-ups with 
increased activity.  The Veteran used a back brace but stated 
that it did not work because it was too small.  He denied any 
bowel or bladder incontinence.  The Veteran reported that it was 
painful in dressing his lower extremities.  He had last worked in 
2004, and reported difficulty with bending, lifting, walking, and 
standing.  When asked how many sick days he took during his final 
years of work, the Veteran responded that he ran out of them.  

On physical examination, the Veteran had bilateral lumbar 
paraspinal tenderness.  Range of motion testing showed flexion 
from zero to 70 degrees, which was diminished to zero to 50 
degrees with repetition.  Extension was from zero to 20 degrees, 
which was diminished to zero to 10 degrees with repetition.  He 
could bend or rotate to either side from zero to 20 degrees, with 
no change on repetition.  Pain was the limiting factor in all 
ranges of motion.  Strength was grade 5 except for the proximal 
muscles in the right leg, where it was minus 5.  Sensation as 
intact to light touch, and deep tendon reflexes were 1 plus at 
the knees and ankles.  Straight leg raising was negative 
bilaterally.  He could rise up on his toes normally, and walked 
with a slow but normal gait.  A 2008 X-ray study was reviewed 
that revealed degenerative changes and Schmorl's nodes, with disk 
space narrowing at L3 to L4.  The impression was lumbar spine 
degenerative joint disease.  The examiner opined that the Veteran 
would be limited with heavy lifting, frequent bending, frequent 
standing, and walking.  There were no other limitations for 
physical labor and no difficulties with sedentary employment.  

The Veteran underwent a MRI of the lumbar spine in October 2009.  
Mild degenerative disc disease was noted at three levels.  The 
impression was mild spondylosis.  

After careful consideration of the medical evidence as well as 
the Veteran's contentions, the Board finds that his cervical 
spine disorder does not warrant an evaluation in excess of 10 
percent under ether the old or new criteria.  He manifests 
degenerative joint disease on X-ray evaluation, without 
significant limitation of motion or neurologic impairment that 
would warrant a higher evaluation under either of the criteria 
for IDS, old or new.  The most recent measurements of the range 
of motion of the neck were obtained in July 2005 and were 
considered to be normal, and there were no changes after 
repetitive motion due to pain, weakness, incoordination or 
fatigability.  His symptoms consisted of some pain and discomfort 
intermittently.  The range of motion of his neck has been no more 
than slight and has not been less than 170 total degrees during 
the entire pendency of his appeal, such that a rating in excess 
of the current 10 percent is not warranted.  

Similarly, the Board finds that entitlement to an evaluation in 
excess of 20 percent for the Veteran's lumbosacral spine 
disability has not been demonstrated for any portion of the 
period on appeal under any of the applicable criteria, both old 
and new.  

The Veteran's lumbosacral spine has been assigned a 20 percent 
rating under the old rating the criteria for IDS.  For a rating 
in excess of 20 percent severe recurring attacks would have to be 
demonstrated.  Alternatively, either severe limitation of motion 
or listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, or marked limitation of forward bending in 
standing position would have to be demonstrated.  None of these 
criteria have been met.  The range of motion of the Veteran's 
lumbar spine is somewhat limited, particularly in backward 
extension and lateral flexion, but the criteria utilized to 
evaluate the disability, either for IDS or on limitation of 
motion are not to be combined under the criteria in effect prior 
to September 2003.  If, in the alternative, the criteria for 
limitation of motion were to be considered alone, at no time did 
the limitation of motion of the lumbar spine exceed that of 
moderate, as he retained at least half of his forward flexion at 
all times even after considering the effects of pain, weakness, 
incoordination and fatigability.  Under these circumstances, a 
rating in excess of 20 percent under the old criteria is not 
warranted.  

In September 2002, the criteria for the evaluation of IDS were 
altered.  The criteria are now based upon incapacitating 
episodes.  The Veteran reported having had one such episode at 
the time of the July 2005 VA examination, but did not indicate 
that the episode lasted for four weeks duration.  He denied 
having experienced any incapacitating episodes during the past 
year in July 2009.  Therefore, a rating in excess of the current 
20 percent level is not warranted under the criteria for IDS that 
became effective in September 2002.

The criteria for arthritis of the spine was again revised in 
September 2003 at which time a rating in excess of 20 percent for 
the thoracolumbar spine requires forward flexion of 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar spine.  
The Veteran has not exhibited this level of disability as 
ankylosis has not been demonstrated and forward flexion is shown 
to be up to 90 degrees at times, which is almost normal.  38 
C.F.R. § 4.71a, Plate V.  He retained 50 degrees of forward 
flexion after consideration of the effects of pain, weakness, 
fatigability, and incoordination at the September 2009 VA 
examination.  While limitation of motion may now be combined with 
neurologic involvement, the Veteran does not show symptoms of 
sciatic nerve impairment that warrant a compensable evaluation, 
given the intermittent nature of this involvement.  38 C.F.R. § 
4.124a, Code 8520.  Moreover, the Board notes that the Veteran 
has submitted a separate claim for service connection for hip and 
sciatic neuropathy, which will be considered in the remand 
section below. 

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, there is no objective evidence that the Veteran's 
service connected cervical or lumbar disabilities present such an 
exceptional or unusual disability picture, with such factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of the 
regular schedular standards.  His symptoms of pain and limitation 
of motion are specifically contemplated by the rating criteria 
that were utilized to assign the 10 percent evaluation for the 
cervical spine and the 20 percent evaluation for the lumbar 
spine.  The July 2009 examiner noted that the Veteran's work 
limitations would preclude heavy lifting, frequent bending, 
frequent standing, and walking.  However, there were no other 
limitations for physical labor and no difficulties with sedentary 
employment.  While the evidence shows that the Veteran was 
frequently absent from work due to a combination of disabilities, 
the limitations noted by the examiner do not equate to marked 
interference.  There is no evidence of frequent hospitalization 
for either the neck or back.  Hence, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension Service, 
under the above-cited regulation, was not required.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).  

PTSD

The record indicates that entitlement to service connection for 
PTSD was initially established in an April 2002 rating decision.  
A 10 percent evaluation was assigned for this disability.  An 
effective date of August 1999 was assigned in a July 2003 rating 
decision.  The Veteran's current claim for an increased 
evaluation for PTSD was received on July 18, 2004.  During the 
course of the present appeal, the evaluation was increased to the 
current 30 percent by an October 2008 rating decision, effective 
from December 27, 2007.  

The veteran's PTSD is evaluated under the General Rating Formula 
for Mental Disorders.  

Under this formula, a 100 percent evaluation is warranted for 
total occupational and social impairment, due to such symptoms as 
gross impairment in thought process or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to time 
or place, or memory loss for names of close relatives, own 
occupation or own name.  

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating Formula 
for Mental Disorders are total occupational and social 
impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. Cir. 
2004) 

A 70 percent evaluation is merited for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood due to such symptoms 
as suicidal ideation, obsessional rituals which interfere with 
routine activities, speech that is intermittently illogical, 
obscure, or irrelevant, near-continuous panic or depression 
affecting the ability to function independently, appropriately 
and effectively, impaired impulse control (such as unprovoked 
irritability with periods of violence), spatial disorientation, 
neglect of personal appearance and hygiene, difficulty in 
adapting to stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain effective 
relationships.  

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. Principi, 15 
Vet. App. 1, 11-14 (2001).

A 50 percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships.  

The current 30 percent evaluation is merited for occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation  normal), due to such 
symptoms as a depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Code 9411.  

The evidence includes an August 2003 VA PTSD evaluation note.  
His anger was under better control, and he continued to be 
employed with the post office.  He denied any anger incidents 
since his previous visit.  The Veteran admitted to periods in 
which he lacked interest and would not even shower, with the last 
one of these being about four months ago.  He believed his 
symptoms had improved since moving to the country.  The Veteran's 
symptoms related to combat or violent experiences had also 
improved, and he was getting along better with his fellow 
employees.  The diagnosis was major depressive disorder, 
recurrent, currently in remission, with a history of PTSD.  The 
Veteran's current score on the Global Assessment of Functioning 
(GAF) scale was 75.  

The Veteran complained of night terrors to a VA examiner in 
November 2003.  He was currently depressed with feelings of 
hopelessness and helplessness.  The Veteran was not currently 
working due to chronic pain in his back and knees.  These 
problems increased his depression.  His major difficulties at 
work were due to hostile encounters.  He said that he got into 
fights and would snap at people.  The Veteran was currently 
living in the country where he was fairly isolated from people, 
which he found helpful.  On mental status examination, the 
Veteran was alert, oriented, cooperative, and had adequate 
memory.  His thought content was concerned with distressing 
dreams related to his time in service.  The Veteran's insight and 
judgment were impaired.  The impressions were PTSD, and brain 
syndrome.  His current GAF score was 45.  

An August 2004 report reflects that the Veteran underwent VA 
neuropsychological evaluation in July 2004.  The examination 
consisted of thorough clinical and spousal interview, review of 
the records, and two hours of face to face psychological testing.  
The history of his military service was noted, including the 
motor vehicle accident and head injury.  The Veteran currently 
reported difficulties in controlling his anger and dealing 
effectively with interpersonal conflict, and that these problems 
began after the motor vehicle accident.  His wife described 
outbursts with little provocation, including threats and attacks 
against other people.  The Veteran was alert and oriented, with 
adequate hygiene and grooming.  His affect was blunted with an 
anxious mood with worry over finances and employability.  His 
speech was easily understood, coherent and effective.  There was 
no evidence of thought or perceptual disturbances.  He reported 
having vague suicidal ideations but denied present ideations or 
intent.  There was evidence of homicidal ideations, including 
scoping out his boss.  He exhibited an absence of affective 
display during testing.  Following testing, the Veteran was 
mildly impaired in acquisition of verbal information and visual 
memory, although he performed normally on delayed recall.  
Overall the tests showed deficits in acquisition with an ability 
to benefit from repetition.  He performed normally on tests of 
concentration.  The examiner noted that a diagnosis of 
intermittent explosive disorder would be consistent with his 
reported history of problems with impulsiveness and aggression.  
The diagnoses were rule out intermittent explosive disorder; and 
rule out personality change due to head injury.  The GAF was 50.  

In a December 2004 addendum to the August 2004 report, the 
Veteran's problems with controlling his rage were again noted.  
The diagnoses were changed to personality change due to head 
trauma, aggressive type; major depressive disorder, single 
episode, moderate; and PTSD.  The GAF was 53.  

A September 2005 Mental Residual Functional Assessment from the 
SSA found that the Veteran would have significant problems with 
concentration, persistence, and pace.  He would also have 
significant limitations with socialization and in dealing with 
change at the workplace.  The Veteran did not seem capable of 
performing a 40 hour work week without significant interruptions 
on a sustained basis secondary to his psychiatric condition.  
Given the Veteran's history of impulsive, explosive, 
unpredictable behavior a payee was advisable.  

VA treatment records include mental health clinic notes dated in 
April 2008 and July 2008.  The April 2008 note shows that the 
Veteran's symptoms included nightmares, flashbacks, social 
withdrawal and hypervigilance.  The July 2008 notes indicate that 
the Veteran denied feelings of hopelessness and helplessness.  He 
admitted to thoughts of taking his life but denied plans and 
intent.  One July 2008 note shows that the Veteran had poor 
sleep, which resulted in a low tolerance for others.  

The Veteran was afforded a VA examination of his PTSD in 
September 2008.  The claims folder was reviewed in conjunction 
with the examination.  The Veteran described his symptoms as 
sporadic.  He said he became easily upset, that he felt down, and 
that he did not care for himself as much as he should.  The 
Veteran said he had interrupted sleep with nightmares once a 
week.  He also had some intrusive thoughts, was anxious, startled 
easily, and was hypervigilant.  His concentration was not very 
good, and he did not have the energy and interest he used to 
have.  The Veteran did not have any problems with drugs or 
alcohol.  He was not working, and had last worked in 2004 for the 
Postal Service.  He had been employed there for 11 years when he 
left.  The Veteran did some chores around the house, and his 
physical health was characterized as fair.  He had a few friends 
and limited recreational and leisure pursuits.  On mental status 
examination, the Veteran was alert, cooperative, and 
appropriately dressed.  He was friendly and answered questions.  
There were no loosened associations or flight of ideas.  His mood 
was calm and his affect appropriate.  The Veteran reported 
nightmares and intrusive thoughts.  There were no homicidal or 
suicidal ideation or intent, and no impairment of thought process 
or communication.  There were no delusions, hallucinations, ideas 
of reference or suspiciousness.  The Veteran was oriented times 
three.  His memory appeared to be intact, and his insight and 
judgment appeared adequate.  The diagnosis was PTSD, and his 
score on the GAF was 54.  The examiner summarized the Veteran's 
symptoms by stating he was not working, he was anxious and 
somewhat irritable, he stayed to himself with few friends, he 
went to church, and had limited interests.  His degree of social 
and occupational impairment due to the psychiatric symptoms was 
moderate.  

A May 2009 VA mental health clinic note shows that the Veteran 
denied having feelings of hopelessness and helplessness.  He also 
denied having thoughts of taking his life.  He continued to have 
combat dreams of killing people.  

A June 2009 lay statement from a former co-worker at the Postal 
Service described the Veteran's temper and violent outbursts, 
including an attack on a supervisor and, on one occasion, 
throwing the co-worker into a container of mail.  

VA hospital records from October 2009 show that the Veteran was 
admitted overnight for observation.  He demanded to have medical 
marijuana.  His wife had thrown him out of the house, and he had 
been sleeping in his car.  He denied a history of suicidal 
thoughts but admitted to having had guns in the past as well as 
thoughts of killing himself and his family.  The Veteran said 
that he was smoking marijuana daily and drinking, and claimed 
that this was the way he treated himself.  On mental status 
examination, the Veteran was loud and argumentative, but alert 
and oriented times three.  His affect was labile and his 
relatedness was poor, but he thought process was goal directed 
and nonpsychotic.  He was not having flashbacks, hallucinations 
or delusions, and he denied suicidal and homicidal ideations.  
The Veteran demanded to have smoking privileges, and when this 
was denied he became angry and put his fist through a pexiglass 
door.  The police escorted him away, although the examiner 
believed that discharge was appropriate as the Veteran was not a 
threat to himself or others.  He did have poor frustration 
tolerance.  He agreed to seek out a twelve step program to 
address his drug and alcohol use.  

Initially, the Board notes that the Veteran has been diagnosed 
with both PTSD as well as a personality change due to head 
trauma, aggressive type.  The symptoms of these disorders can be 
similar and it is difficult to state which specific symptom is 
the result of each disability.  However, it is not necessary to 
do so in this case.  The Veteran is already service connected for 
headaches as a residual of his head trauma, and it is conceded 
that any psychiatric symptom such as a personality change due to 
the head trauma would also service connected.  The Board further 
notes that dementia due to a head trauma and PTSD are both 
evaluated under the General Rating Formula for Mental Disorders.  
Therefore, the Veteran's psychiatric symptoms will all be 
considered, and will be rated as a single disability.  38 C.F.R. 
§ 4.130, Codes 9304, 9411.  

After careful consideration of the Veteran's contentions and the 
evidence of record, the Board finds that the Veteran's 
psychiatric symptomatology more nearly resembles the criteria for 
a 70 percent evaluation through the period on appeal.  The 
Veteran's primary symptom has been his impaired impulse control.  
This has even resulted in violence on occasion, including at his 
work place.  He has experienced periods of both suicidal and 
homicidal ideations.  The Veteran also admitted to periods of 
losing interest in his appearance and not showering.  The 
September 2005 Mental Residual Functional Assessment from the SSA 
found that the Veteran would have significant problems with 
concentration, persistence, and pace, as well as significant 
limitations with socialization and in dealing with change at the 
workplace.  This assessment even recommended a payee due to the 
Veteran's explosive temper.  Although the Veteran does not 
experience symptoms such as obsessional rituals, near continuous 
panic or depression, or an inability to establish or maintain 
relationships, the Board finds that his symptoms do more nearly 
resemble those required for a 70 percent evaluation.  38 C.F.R. 
§ 4.130, Cope 9411.  

The Board has considered entitlement to a 100 percent schedular 
evaluation for PTSD, but he has not demonstrated the necessary 
symptomatology.  He has not shown gross impairment in thought 
process or communication, delusions, hallucinations, or grossly 
inappropriate behavior.  In spite of his angry outburst and 
occasional reports of suicidal ideations, there is no evidence of 
a persistent danger in hurting himself or others.  He can perform 
his activities of daily living and has only mild to moderate 
memory loss.  The lowest GAF score during this period was 45, 
which represents serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job), but does not represent total 
impairment.  American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorder (DSM), 32 (4th ed.) (1994) 
(DSM-IV); 38 C.F.R. §§ 4.125, 4.130 (2009).  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).  Therefore, the criteria for 
an evaluation in excess of 70 percent have not been met.  
38 C.F.R. § 4.130, Cope 9411.  

The Board has also considered entitlement to an increased 
evaluation for PTSD on an extraschedular basis, but application 
of extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).  The symptomatology displayed by the 
Veteran are contemplated in the rating criteria used in the 
evaluation of his disability.  There is no evidence of frequent 
hospitalizations for PTSD, and the Board notes that it was a 
combination of both physical and mental complaints that led to 
the end of his employment at the Postal Service.  Hence, referral 
by the RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Thun v. 
Peake, 22 Vet. App. 111 (2008).

Restoration of 10 percent for Hearing Loss

Service connection for bilateral hearing loss was established by 
rating decision of the RO in August 1994, and a 10 percent 
evaluation was assigned on the basis of the findings of a May 
1994 audiometric evaluation.  The effective date of the 10 
percent evaluation was July 1993.  This examination revealed 
essentially no hearing in the left ear.

The 10 percent evaluation for the Veteran's hearing loss remained 
in effect until a January 2000 rating decision decreased the 
rating to zero percent, effective from August 1999.  This was 
based on a more comprehensive examination, and included a review 
of the claims folder.  The RO noted that the examination was more 
complete than the original examination, and showed more reliable 
findings for the left ear.  It was noted that in view of other 
actions taken in the rating action, there would be no reduction 
in the combined rating of 40 percent.  As such, it is noted that 
the provisions of 38 C.F.R. § 3.105(e) are not for application.

When the evidence indicates that a condition has stabilized to 
the point that a particular rating has continued for a long 
period of time (five years or more), and an examination indicates 
improvement in the condition, the rating agency must review the 
entire record of examinations and the medical-industrial history 
in order to ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations less full and complete than those on which payments 
were authorized or continued will not be used as a basis of 
reduction.  Ratings on account of diseases subject to temporary 
or episodic improvement, including many skin diseases, will not 
be reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the conclusion 
that sustained improvement has been demonstrated. In arriving at 
a determination that there is material improvement in a physical 
or mental condition, the rating agency must consider whether the 
improvement will be maintained under the ordinary conditions of 
life.  38 C.F.R. § 3.344.

The provisions of 38 C.F.R. § 3.344(a) and (b) apply to ratings 
which have continued for long periods at the same level (five 
years or more).  They do not apply to disabilities which have not 
become stabilized and are likely to improve.  Reexaminations 
disclosing improvement, physical or mental, in these disabilities 
will warrant reduction in rating. 38 C.F.R. § 3.344(c).

In this case, the Veteran's 10 percent evaluation for bilateral 
hearing loss had been in effect for more than five years.  
Therefore, the provisions of 38 C.F.R. § 3.344(a) and (b) apply.  

The ratings assigned for hearing loss are controlled by the 
audiometric tests with application to the rating schedule.  For 
whatever reason, the initial testing showed essentially no 
hearing in the left ear.  The subsequent examination provided 
hearing results that revealed some hearing in the ear.  This was 
not shown to have been brought about by rest, and was held to be 
reflective of improvement on a more comprehensive examination.  
It is noted that the claims file was reviewed at the time of the 
subsequent examination.  In view of the material improvement 
shown, the reduction in the evaluation was proper.

Earlier Effective Date for TDIU

The Veteran contends that he is entitled to a date prior to 
December 17, 2007 for TDIU.  He notes that his current effective 
date is based on the date that he became schedularly eligible for 
TDIU, which is the date that the evaluations for his service 
connected disabilities were increased to such an extent that 
there was both a combined evaluation of 70 percent disabling and 
orthopedic evaluations that were evaluated as 40 percent 
disabling.  However, he argues through his representative that 
the regulations allow for an award of TDIU prior to that date on 
an extraschedular basis.  

The record shows that the Veteran submitted a VA Form 9 on April 
26, 2004 in which he contends that he was unable to work due to 
his back disability.  Although the Veteran did not submit a VA 
Form 21-8940, Veteran's Application for Increased Compensation 
Based on Unemployability until March 2009, the Board will 
construe the April 26, 2004 statement as the Veteran's initial 
claim for TDIU.  The claim was not addressed until the November 
2009 rating decision that granted the TDIU and assigned the 
December 27, 2007 effective date. 

The VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran is 
precluded from obtaining or maintaining any gainful employment 
consistent with his education and occupational experience by 
reason of his service-connected disabilities.  38 C.F.R. §§ 
3.340, 3.341, 4.16.  If the appropriate rating under the 
pertinent diagnostic code of the rating schedule is less than 100 
percent, the issue of unemployability must be determined without 
regard to the advancing age of the veteran.  38 C.F.R. §§ 
3.341(a), 4.19.  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  

According to the applicable laws and regulations, a total rating 
for compensation may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of a single service-connected disability ratable at 60 
percent or more or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. Part 3, §§ 3.340, 4.16(a).  However, a total rating 
based on individual unemployability may still be assigned to a 
veteran who fails to meet these percentage standards if he or she 
is unemployable by reason of his or her service-connected 
disability (ies).  38 C.F.R. § 4.16(b).

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400.  

The effective date of an increase in disability compensation is 
the earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is received 
within one year from such date.  Otherwise, the effective date is 
the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

If an increase in disability occurred within one year prior to 
the claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective the 
date of claim.  If the increase occurred after the date of claim, 
the effective date is the date of increase.  38 U.S.C.A. 
5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 
3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  In making this 
determination the Board must consider all of the evidence, 
including that received prior to previous final decisions.  Hazan 
v. Gober, 10 Vet App 511 (1997). 

Initially, the Board notes that the increased evaluation for PTSD 
has an impact on this decision, as the Veteran's combined 
evaluation will now make him schedularly eligible for TDIU prior 
to December 27, 2007.  The Board will now review the individual 
evaluations for the Veteran's disabilities in order to determine 
his new combined rating for prior to December 2007. 

As previously noted, the Veteran's claim for an increased 
evaluation for PTSD was received on July 18, 2004.  The relevant 
medical evidence of record in the year prior to July 2004 is the 
August 2003 and the November 2003 VA examinations.  This evidence 
in and of itself does not support a 70 percent evaluation, as the 
Veteran's impaired impulse control shown on the November 2003 
examination is the only symptom displayed during this period that 
would meet the criteria for a 70 percent evaluation.  Moreover, 
given the wide discrepancy in symptoms shown on these two 
examinations, the preponderance of the evidence would not support 
an evaluation in excess of 30 percent prior to the date of claim.  
See 38 C.F.R. § 4.130, Code 9411.  The Board finds that the 70 
percent evaluation for PTSD is effective from the July 18, 2004 
date of receipt of claim.  

Therefore, when the effects of this Board decision are 
considered, the evaluation for the Veteran's service connected 
disabilities as of July 18, 2004 was PTSD, evaluated as 70 
percent disabling; lumbosacral strain, evaluated as 20 percent 
disabling; the residuals of an arthroscopy of the right knee with 
degenerative arthritis, evaluated as 10 percent disabling; 
instability of the right knee, evaluated as 10 percent disabling; 
degenerative joint disease of the left knee, evaluated as 10 
percent disabling; neck pain with degenerative disc disease, 
evaluated as 10 percent disabling; tinnitus, evaluated as 10 
percent disabling; headaches, evaluated as 10 percent disabling; 
and bilateral hearing loss, evaluated as 0 percent disabling.  

In order to obtain the combined rating in effect as of July 2004, 
these evaluations are not merely added, but are combined using 
the combined ratings table found at 38 C.F.R. § 4.25.  This 
results in a combined evaluation of 90 percent.  Thus, the 
Veteran met the schedular criteria for TDIU as of July 18, 2004.  

However, the Board finds that the Veteran is first entitled to 
TDIU as of November 16, 2004.  This is the date that his 
application for disability retirement was approved was approved 
by the Office of Personnel Management.  While not every 
disability used to grant the Veteran disability retirement is 
service connected, the majority of the disabilities on which this 
decision was based are service connected.  The exact date that 
the Veteran's employment ended is not indicated in the claims 
folder, as the award letter notes that the Veteran had not yet 
been separated from his employment.  However, on the Veteran's 
March 2009 VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, he states that he remained 
employed until November 2004.  Therefore, the evidence shows that 
the Veteran was unable to be employed as a result of his service 
connected disabilities as of November 16, 2004.  

The Board has considered entitlement to a TDIU prior to November 
16, 2004, on both a schedular and extraschedular basis, but this 
is not demonstrated by the evidence.  The simple fact is that the 
Veteran remained employed until this date.  Although evidence 
such as the November 2000 VA examination of the spine and the 
November 2003 VA psychiatric examination demonstrate that the 
Veteran missed significant work time due to his service connected 
orthopedic disabilities, he continued to be employed during this 
period.  The November 2003 records note that he missed two weeks 
of work but that he eventually was able to return.  While his 
disabilities undoubtedly impacted his employment, this is 
acknowledged by the disability evaluations assigned prior to 
November 2003, which as a consequence of this decision reach as 
high as 90 percent.  However, TDIU is assigned only when a 
Veteran is unable to maintain gainful employment and the evidence 
shows that the Veteran was able maintained his job at the Post 
Office for nine years, ending in November 2004.  Therefore, there 
is no basis for a TDIU prior to this date. 

Earlier Effective Date for Dependent's Educational Assistance

The Veteran contends that he is entitled to an effective date 
prior to December 27, 2007 for educational assistance for his 
dependents.  

The record shows that entitlement to DEA was established in the 
same November 2009 rating decision that granted entitlement to 
TDIU.  An effective date of December 27, 2007 was assigned.  This 
was the same effective date as the TDIU, and was assigned because 
it was the date on which the Veteran was first considered to have 
a total disability permanent in nature.  

A child or spouse of a veteran who has a total disability 
permanent in nature resulting from a service connected disability 
is basically eligible for Chapter 35 educational benefits.  38 
C.F.R. § 21.3021(a)(1), 38 C.F.R. § 21.3021(a)(3).

With respect to claim for an effective date prior to December 27, 
2007 for DEA, the Board finds that as a result of its 
determination that the evidence supports a TDIU from November 16, 
2004, the Board concludes that he met the basic eligibility 
criteria as of that date.  Therefore, an effective date of 
November 16, 2004 is warranted for DEA.  


ORDER

Entitlement to an increased evaluation for degenerative arthritis 
of the left knee, currently evaluated as 10 percent disabling, is 
denied. 

Entitlement to an increased evaluation for the residuals of an 
arthroscopy of the right knee with degenerative arthritis, 
currently evaluated as 10 percent disabling, is denied. 

Entitlement to an increased evaluation for headaches, currently 
evaluated as 10 percent disabling, is denied. 

Entitlement to an increased evaluation for degenerative disc 
disease of the cervical spine, currently evaluated as 10 percent 
disabling, is denied. 

Entitlement to an increased evaluation for lumbosacral strain 
with degenerative disc disease, currently evaluated as 20 percent 
disabling, is denied. 

Entitlement to a 70 percent evaluation for PTSD is granted, 
subject to the controlling regulations applicable to the payment 
of monetary benefits.

Entitlement to restoration of a 10 percent evaluation for 
bilateral hearing loss is denied.

An effective date of November 16, 2004, but not before, is 
granted for a total rating based on individual unemployability 
due to service connected disabilities, subject to the controlling 
regulations applicable to the payment of monetary benefits.

An effective date of November 16, 2004, but not before, is 
granted for entitlement to the basic eligibility requirements for 
Dependents' Educational Assistance, subject to regulations 
applicable to the payment of monetary benefits. 




REMAND

The Veteran contends that he has developed a disability of the 
hip and legs secondary to his service connected lumbosacral back 
disability.  He argues that his back disability led to a change 
in his gait, which resulted in a disability of the hips and legs.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a service 
connected disability.  In this instance, the veteran may be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995); see also 38 C.F.R. § 3.310(b).  

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the veteran 
must present evidence of a medical nature to support the alleged 
causal relationship between the service-connected disorder and 
the disorder for which secondary service connection is sought.  
See Jones v. Brown, 7 Vet. App. 134 (1994).  

In this case, the Veteran has not been afforded a VA examination 
in order to determine the nature and etiology of any hip or leg 
disability.  

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83. 

In this case, the stated reason for not yet providing the Veteran 
with a VA examination is that there are no current findings 
pertaining to a disability of the hip or legs.  However, private 
June 2004 records note that repetitive activity causes hip 
problems.  These records and additional July 2004 records include 
a diagnosis of sciatica.  These symptoms were both noted to occur 
in conjunction with back pain.  The Board finds that this 
constitutes evidence both of a current disability and of a 
possible relationship to active service.  Therefore, the Veteran 
must be scheduled for a VA examination. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination by an examiner qualified to 
render the opinions requested below.  The 
claims folder must be provided to the 
examiner for use in the study of this 
case, and the report must note that it has 
been reviewed.  All indicated tests and 
studies should be conducted.  After 
completion of the examination and record 
review, the examiner should attempt to 
express the following opinions:

a) Does the Veteran have a current 
diagnosis of a hip disability or leg 
disability, to include any neurologic 
disability?  If so, what is the diagnosis?  
If one or more of the Veteran's complaints 
are determined to be a symptom of his 
service connected back or other 
disability, this should be noted.  

b) If the Veteran is found to have a 
current diagnosis of a hip or leg 
disability, is it as likely as not (50 
percent probability or greater) that this 
disability has developed secondary to the 
low back disability or any other service 
connected disability?  Is it as likely as 
not that these are separate and distinct 
disabilities from his service connected 
disabilities, even if they have developed 
as a result of these service connected 
disabilities?  The reasons and bases for 
these opinions should be provided.  

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  The 
provisions of 38 C.F.R. § 4.14 as well as 
38 C.F.R. § 4.71a, Codes 5237 and 5243 
should be considered.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the Veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action until otherwise 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


